                                                                                                                  Case 3:20-cv-01367-MO    Document 1-3   Filed 08/12/20   Page 1 of 1

                                                                                                                                                                                                                   EXHIBIT B

                                                                                      Library buildings are closed to the public until further notice, but the U.S. Copyright Office Catalog is available. More.




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Title = American Sign Language (ASL Sight Words Compendium
Search Results: Displaying 1 of 1 entries




                                                                                                                 American Sign Language (ASL) Sight Words Compendium.

              Type of Work: Visual Material
Registration Number / Date: VA0002199226 / 2020-03-06
           Application Title: American Sign Language (ASL) Sight Words Compendium.
                       Title: American Sign Language (ASL) Sight Words Compendium.
                 Description: Electronic file (eService)
                      Series: American Sign Language (ASL) Clipart
       Copyright Claimant: Bradley Robert Manker, 1979- . Address: 125 S. 1st Avenue, Unit 2712, Hillsboro, OR, 97123-3954, United States.
           Date of Creation: 2017
        Date of Publication: 2017-03-08
 Nation of First Publication: United States
 Authorship on Application: Bradley Robert Manker, 1979- ; Domicile: United States; Citizenship: United States. Authorship: 2-D artwork.
    Rights and Permissions: 35 Corks Art Studio, 35corks@gmail.com
                     Names: Manker, Bradley Robert, 1979-




                                                                                                                               Save, Print and Email (Help Page)
                                                                                                            Select Download Format        Full Record       Format for Print/Save

                                                                                                            Enter your email address:                                                Email




                                                                                                                            Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright | Copyright Office Home Page | Library of Congress Home Page
